Exhibit 10.61
03/09
Employee Grant
FINISAR CORPORATION
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
     RECITALS
A. The Board has adopted the Plan for the purpose of attracting and retaining
the services of selected employees who provide services to a Participating
Company.
B. The Participant is to render valuable services to a Participating Company and
the Board has approved the award of restricted stock units to the Participant
pursuant to this Agreement.
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
     NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Company hereby awards to the
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan. Each restricted stock unit represents the right to receive
one share of Common Stock on the vesting date of that unit. The number of shares
of Common Stock subject to the awarded restricted stock units, the applicable
vesting schedule for the restricted stock units and the underlying shares, the
dates on which those vested shares shall be issued to the Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.
AWARD SUMMARY

     
Award Date:
                                          
 
   
Participant:
                                          
 
   
Number of Shares Subject to Award:
  *** shares of Common Stock (the “Shares”)
 
   
Vesting Schedule:
  The Participant shall vest with respect to the Shares as follows: ***********
(the “Vesting Schedule”). The Shares may vest on an accelerated basis prior to
these vesting dates in accordance with the provisions of Paragraphs 3 and 4 of
this Agreement. In no event shall any Shares vest after the date of the
Participant’s termination of Service.
 
   
Issuance Dates:
  Each Share in which the Participant vests in accordance with the foregoing
Vesting Schedule shall be issued on the date (the “Issuance Date”) on which that
Share so vests or as soon thereafter as administratively practicable, but in no
event later than *****************. The issuance of the Shares shall be subject
to the Company’s collection of any applicable Withholding Taxes in accordance
the procedures set forth in Paragraph 6 of this Agreement.

          2. Limited Transferability. Prior to actual receipt of the Shares
which vest and become issuable hereunder, the Participant may not transfer any
interest in the Award or the

 



--------------------------------------------------------------------------------



 



underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of descent and
distribution.
          3. Cessation of Service.
               (a) Except to the extent otherwise provided in Paragraph 3(b)
below, should the Participant cease Service for any reason prior to vesting in
one or more Shares subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Shares, and the number of restricted
stock units will be reduced accordingly. The Participant shall thereupon cease
to have any right or entitlement to receive any Shares under those cancelled
units.
               (b) Should the Participant cease Service as a result of a
Termination After Change in Control, then the Participant shall immediately,
upon the date of such cessation, fully vest in the Award. The Shares subject to
those vested units will be issued on the Issuance Date triggered by the
termination, subject to the Company’s collection of any applicable Withholding
Taxes pursuant to the provisions of Paragraph 6 of this Agreement.
          4. Change in Control.
               (a) Any restricted stock units subject to this Award at the time
of a Change in Control may be assumed by the surviving, continuing, successor or
purchasing corporation or parent thereof (the “Acquiring Corporation”) or
substituted with a substantially equivalent award for the Acquiring
Corporation’s stock. In the event the restricted stock units are not to be so
assumed or substituted, then the Participant shall fully vest in the Award
immediately prior to the effective date of the Change in Control. The Shares
subject to those vested units will be issued on the Issuance Date triggered by
the Change in Control, subject to the Company’s collection of any applicable
Withholding Taxes pursuant to the provisions of Paragraph 6 of this Agreement.
               (b) In the event this Award is assumed, the restricted stock
units subject to the Award shall be adjusted immediately after the consummation
of the Change in Control so as to apply to the number and class of securities
into which the Shares subject to those units immediately prior to the Change in
Control would have been converted in consummation of that Change in Control had
those Shares actually been issued and outstanding at that time.
               (c) This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          5. Adjustment in Shares. In the event of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
other similar change in the capital structure of the Company, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award. The adjustments shall be made by the

2



--------------------------------------------------------------------------------



 



Board in such manner as the Board deems appropriate and such adjustments shall
be final, binding and conclusive.
          6. Issuance of Shares of Common Stock.
               (a) On the Issuance Date or as soon thereafter as practicable,
the Company shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the number of hares of Common Stock underlying
the restricted stock units which vest under the Award on such date, subject,
however, to the Company’s collection of any applicable Withholding Taxes.
               (b) The Withholding Taxes shall be collected from the proceeds of
a next-day sale of a portion of the Shares effected by the Company’s designated
broker; the Participant’s acceptance of the Award shall constitute the
Participant’s authorization to the broker to effect such sale. This Agreement
shall be deemed to be a 10b5-1 plan under the Exchange Act.
               (c) In no event will any fractional shares be issued.
               (d) The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance after the satisfaction of the applicable
Withholding Taxes.
          7. Compliance with Laws and Regulations.
               (a) The issuance of shares of Common Stock pursuant to the Award
shall be subject to compliance by the Company and the Participant with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Stock Market, if applicable) on
which the Common Stock may be listed for trading at the time of such issuance.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance of any Common Stock hereby shall relieve the Company of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained. The Company, however, shall use its best
efforts to obtain all such approvals.
          8. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.
          9. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its

3



--------------------------------------------------------------------------------



 



principal corporate offices. Any notice required to be given or delivered to the
Participant shall be in writing and addressed to the Participant at the address
indicated below Participant’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
          10. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Board with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.
          11. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
          12. Employment at Will. Except as may otherwise be set forth in the
Participant’s employment agreement, nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent Corporation or Subsidiary Corporation
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s service at any
time for any reason, with or without cause.

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

            FINISAR CORPORATION
      By:           Title:        

            PARTICIPANT
      Signature:          Name:           Address:                 

5



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of the Agreement.
          C. Award Date shall mean the date the restricted stock units are
awarded to the Participant pursuant to the Agreement and shall be the date
indicated in Paragraph 1 of the Agreement.
          D. Board shall mean the Company’s Board of Directors and any committee
of the Board appointed to administer the Plan.
          E. Cause shall mean any of the following: (i) the Participant’s theft,
dishonesty, or falsification of any Participating Company documents or records;
(ii) the Participant’s improper use or disclosure of a Participating Company’s
confidential or proprietary information; (iii) any action by the Participant
which has a detrimental effect on a Participating Company’s reputation or
business; (iv) the Participant’s failure or inability to perform any reasonable
assigned duties after written notice from a Participating Company of, and a
reasonable opportunity to cure, such failure or inability; (v) any material
breach by the Participant of any employment agreement between the Participant
and a Participating Company, which breach is not cured pursuant to the terms of
such agreement; or (vi) the Participant’s conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs the Participant’s
ability to perform his or her duties with a Participating Company.
          F. Change in Control shall mean an Ownership Change Event or a series
of related Ownership Change Events (collectively, a "Transaction") wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a sale, exchange or transfer of all or
substantially all of the assets of the Company, the corporation or other
business entity to which the assets of the Company were transferred (the
"Transferee"), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which, as a result of the Transaction, own the Company
or the Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Board shall have the
right to determine

A-1



--------------------------------------------------------------------------------



 



whether multiple sales or exchanges of the voting securities of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.
          G. Code shall mean the Internal Revenue Code of 1986, as amended.
          H. Common Stock shall mean shares of the Company’s common stock.
          I. Company shall mean Finisar Corporation, a Delaware corporation, and
any successor corporation.
          J. Consultant shall mean a person engaged to provide consulting or
advisory services (other than as an Employee or a Director) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Exchange Act of 1934.
          K. Director shall mean a member of the Board or of the board of
directors of any other Participating Company.
          L. Employee shall mean any person treated as an employee (including an
officer or a Director who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a Director nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan.
          M. Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.
          N. Fair Market Value per share of Common Stock, as of any date, shall
mean the value of a share of Common Stock as determined by the Board, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
               (i) If, on such date, the Common Stock is listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Common Stock shall be the closing price of a share of Common Stock (or the
mean of the closing bid and asked prices of a share of Common Stock if the
Common Stock is so quoted instead) as quoted on the Nasdaq National Market, the
Nasdaq SmallCap Market or such other national or regional securities exchange or
market system constituting the primary market for the Common Stock, as reported
in the Wall Street Journal or such other source as the Company deems reliable.
If the relevant date does not fall on which the Common Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Common

A-2



--------------------------------------------------------------------------------



 



Stock was so traded prior to the relevant date, or such other appropriate day as
shall be determined by the Board, in its discretion.
               (ii) If, on such date, the Common Stock is not listed on a
national or regional securities exchange or market system, the Fair Market Value
of a share of Common Stock shall be as determined by the Board in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse.
          O. Good Reason shall mean any one or more of the following that occurs
without the Participant’s consent:
               (i) a material diminution in the Participant’s authorities,
duties, or responsibilities compared to the Participant’s authorities, duties or
responsibilities with the Participating Company Group immediately prior to the
date of the Change in Control;
               (ii) a material change in the location of the principle place of
the Participant’s Service (for this purpose a location that is more than fifty
(50) miles from the Participant’s principal place of Service immediately prior
to the date of the Change in Control shall be deemed to be material); or
               (iii) a material reduction by the Participating Company Group of
the Participant’s base salary in effect immediately prior to the date of the
Change in Control (unless reductions comparable in amount and duration are
concurrently made for all other employees of the Participating Company Group
with responsibilities, organizational level and title comparable to the
Participant’s);
     provided, however, that none of the events specified above shall constitute
grounds for Good Reason unless the Participant shall have notified the
Participating Company employing the Participant in writing describing the event
which constitutes grounds for Good Reason within sixty (60) days following the
occurrence of such event and the Participating Company shall have failed to cure
such event within thirty (30) days after the Participating Company’s receipt of
such written notice in which case the Participant’s employment shall terminate
upon expiration of such thirty (30)-day cure period.
          P. Ownership Change Event shall be deemed to have occurred if any of
the following occurs with respect to the Company: (i) the direct or indirect
sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.
          Q. Parent Corporation shall mean any present or future “parent
corporation” of the Company as defined in Section 424(e) of the Code.

A-3



--------------------------------------------------------------------------------



 



          R. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          S. Participating Company shall mean the Company or any Parent
Corporation or Subsidiary Corporation.
          T. Participating Company Group shall mean, at any point in time, all
corporations collectively which are then Participating Companies.
          U. Plan shall mean the Company’s 2005 Stock Incentive Plan.
          V. Service shall mean the Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. The Participant’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders Service to the Participating Company Group or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, the Participant’s Service with the Participating Company Group
shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining the Participant’s vested Shares. The Participant’s Service shall
be deemed to have terminated either upon an actual termination of Service or
upon the corporation for which the Participant performs Service ceasing to be a
Participating Company. Subject to the foregoing, the Company, in its discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.
          W. Subsidiary Corporation shall mean any present or future “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code.
          X. Termination After Change in Control shall mean either of the
following events occurring upon or within twelve (12) months after a Change in
Control:
               (i) termination by the Participating Company Group of the
Participant’s Service for any reason other than for Cause; or
               (ii) the Participant’s resignation for Good Reason from all
capacities in which the Participant is then rendering Service.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s Service with
the Participating Company Group which (1) is for Cause; (2) is a result of the
Participant’s death or disability; (3) is a result of the Participant’s
voluntary termination of Service other than for Good Reason; or (4) occurs prior
to the effectiveness of a Change in Control.

A-4



--------------------------------------------------------------------------------



 



          Y. Withholding Taxes shall mean the Federal, state and local income
and employment taxes required to be withheld by the Company in connection with
the issuance of the shares of Common Stock under the Award.

A-5